Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
Claims 1-20 are pending. Claims 1 and 18 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 reciting “the one or more insulating layers include a first insulating layer and a second insulating layer … wherein the stopper layer protrudes on the first insulating layer in the cavity” renders the claim indefinite for improper antecedent basis between “a first insulating layer” recited in claim 2 and “the one of the one or more insulating layers” recited in claim 1. More specifically, it appears the “first insulating layer” as recited in claim 2 should be referring to the “one of the one or more insulating layers” recited in claim 1 according to the disclosure. However, claim 2 as recited appears to imply “a first insulating layer” separate from “the one of the one or more insulating layers”.
Claim 4 reciting “a surface of the first insulating layer connected to the second insulating layer” further renders the claim indefinite. “A surface” (as understood based on disclosure) should be referring to the same “surface of one of the one or more insulating layers” recited in claim 1. 
Claim 5 reciting “the surface of the second insulating layer connected to the first insulating layer” renders the claim indefinite for lacking antecedent basis. 
Claims 4 and 5 reciting “the first insulating layer” renders the claim indefinite for same reason as claim 2 above. 
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9-11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takai et al. US 2016/0037640 A1 (Takai). 

    PNG
    media_image1.png
    345
    775
    media_image1.png
    Greyscale

In claim 1, Takai discloses (e.g. FIGs. 1-3) a substrate 100a having an electronic component 3 embedded therein, comprising: 
a core substrate 101,102 including first and second wiring layers 103,104,107,108 disposed on different levels in a first direction (thickness direction) and one or more insulating layers (including 101 and at least the part of 102 below 107 as shown in drawing) disposed between the first and second wiring layers 103,104,107,108 in the first direction, the one or more insulating layers 101,102 having a cavity C in which a stopper layer 113 (FIG. 3) is disposed on a surface 102b of one of the one or more insulating layers 102, and including a groove (part of cavity space adjacent 113) disposed around the stopper layer 113 on the surface 102b; 
an electronic component 3 disposed on the stopper layer 113 in the cavity C; and 
an insulating material 112 covering at least a portion of each of the core substrate 101,102 and the electronic component 3 and disposed in at least a portion of each of the cavity C and the groove (portion of cavity surrounding 113), 
wherein the stopper layer 113 protrudes on the surface 102b,
wherein the first and second wiring layers 103,104,107,108 are connected to each other through a through-via 105a,b,106a,b,
wherein the through-via 105a,b,106a,b overlaps the stopper layer 113 in a second direction (planar direction) perpendicular to the first direction (thickness direction), and
wherein an entirety of a surface 102b of the one of the one or more insulating layers 102 outside of, and coplanar with, the surface 102b on which the stopper layer 113 is disposed, is devoid of a wiring layer being disposed directly thereon (no wiring layer is present on the surface 102b).
No particular “stopper layer” has been claimed that would structurally distinguish over metal layer 113 taught by Takai (¶ 54).
Furthermore, the claimed “through-via” does not distinguish over the vertical conductor that includes metal elements 105a,b and 106a,b. In one interpretation, the combination of 105a,b and 106a,b teaches the claimed “through-via” that overlaps the stopper layer 113. Alternatively, when the metal element 105a,b alone is considered to be the “through-via”, the through-via 105a,b overlaps the stopper layer 113 formed on the bottom of the cavity. 

In re claim 2, as best understood, Takai discloses (e.g. FIG. 3) wherein the one or more insulating layers 101,102 include “a first insulating layer” 102 and a second insulating layer 101 disposed on “the first insulating layer” 102, and wherein the stopper layer 113 protrudes on “the first insulating layer” 102 in the cavity C.

In re claim 3, as best understood, Takai discloses (e.g. FIG. 3) wherein at least a portion of a side surface of the stopper layer 113 is covered with the insulating material 112.

In re claim 5, as best understood, Takai discloses (e.g. FIG. 3) wherein the first wiring layer 107,108 is disposed on a surface of the first insulating layer 102 (either surface 102a or a surface of the part 102 contacting 107) opposing the surface 102b of the first insulating layer 102 connected to the second insulating layer 101, the second wiring layer 103,104 is disposed on a surface 101b of the second insulating layer 101 opposing “the surface” 101a of the second insulating layer 101 connected to the first insulating layer 102, and the first and second wiring layers 103,104,107,107 are connected to each other through the through-via 105a,b,106a,b penetrating the first and second insulating layers 101,102.

In re claim 6, Takai discloses (e.g. FIG. 3) wherein the stopper layer 113 is disposed on a level between the first and second wiring layers 103,104,107,108.

In re claim 9, Takai discloses (FIG. 3) wherein a side surface of the stopper layer 113 has a “tapered profile” (inherent imperfection from patterning the solder layer 113). No particular “tapered profile” has been claimed that would distinguish over inherent patterning profile formed at the side surface of the stopper layer 113 when solder paste is applied to form the layer 113 (¶ 54). One having ordinary skill in the art would understand a solder layer would necessary results in imperfections including unevenness and curvature on the side surface, even in a small scale.

In re claim 10, Takai discloses (e.g. FIG. 3) wherein the electronic component 3 has a first (bottom) surface on which a connection pad 3a is disposed and a second (top) surface opposing the first (bottom) surface, and is disposed in the cavity C such that the second (top) surface faces the stopper layer 113.

In re claim 11, Takai discloses (e.g. FIG. 3) further comprising an adhesive (e.g. a portion of 113 closer to 3) disposed between the second (top) surface of the electronic component 3 and the stopper layer (e.g. a portion of 113 closer to 102) to attach the second (top) surface of the electronic component 3 to the stopper layer (portion of 113 closer to 102).

In re claim 17, Takai discloses (e.g. FIG. 3) wherein the stopper layer 113 is composed of a metal (¶ 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takai as applied to claim 1 above.
In re claim 7, Takai discloses the claimed invention (FIG. 3) including the stopper layer 113 being formed of a solder provided between the component 3 and the bottom of the cavity C. The stopper layer 113 as shown in FIG. 3 has a thickness less than a thickness of the each of the first and second wiring layers 103,104,107,108. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to keep the thickness of the solder 113 thin, e.g. thinner than the wiring layers 103,104,107,180, so as to maintain the profile of the packaged device thin and thus provide high packaging density as desired (¶ 56). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	
In re claim 8, Takai discloses (e.g. FIG. 3) wherein the stopper layer 113 is disposed only in a region surrounded by the cavity C.


Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takai as applied to claim 1 above, and further in view of Kobayashi et al. US 2016/0322294 A1 (Kobayashi).
In re claim 12, Takai discloses (e.g. FIG. 3) the insulating material 112 filling the cavity C. Takai does not explicitly disclose a third wiring layer disposed on the insulating material 112.
However, Kobayashi discloses (e.g. FIG. 1A) an electronic component 30 embedded in a cavity 22X in a wring substrate 10, and an insulating material 24 covering at least a portion of each of the core substrate 21+22 and the electronic component 30 and disposed in the cavity 22X (¶ 47), wherein first wiring layers 11 formed on back side of the substrate 10, and second wirings 13 provided on the front side of the substrate 10, the first and second wirings11,13 are connected through through-vias, and the second wiring layer 13 and connection pads 32 on the surface of the component 30 is exposed through the insulating layer 24, and further comprising a third wiring layer 14 disposed on the insulating material 24 to provide redistribution structure to external connections. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provided Takai’s insulating material 112 to cover the surface of the insulating layer 101, and to provide a third wiring layer on the insulating material to provide additional wiring layers for redistribution to external connections as taught by Kobayashi. Provision of additional wiring layers allows additional electrical connections to be made to the package module. 

In re claim 13, Kobayashi discloses (e.g. FIG. 1A) wherein the third wiring layer 14 is connected to the second wiring layer 13 and a connection pad 32 of the electronic component 30 through a connection via V4,V5 penetrating the insulating material 24.

In re claim 14, Kobayashi discloses (e.g. FIG. 1A & 27) further comprising: a first passivation layer 41 disposed on a (bottom) side opposing a (top) side of the core substrate on which the insulating material 24 is disposed, and having a first opening 41Y for exposing a portion of the first wiring layer 11; and a second passivation layer 42 disposed on a (top) side opposing a (bottom) side of the insulating material 24 on which the core substrate is disposed, and having a second opening 42X for exposing a portion of the third wiring layer 14. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide solder resist layers 41,42 as passivation layers covering opposing sides of Takai’s substrate to define pad area for solder bump connections as taught by Kobayashi.

In re claim 15, Kobayashi discloses further comprising: an electrical connector metal (104 in FIG. 27 or metal on P2, ¶ 55) disposed on the first opening 41Y and connected to a portion of the exposed first wiring layer 11.

In re claim 16, Kobayashi discloses (e.g. FIGs. 1A, 3) further comprising: a component disposed on the second passivation layer 42 and connected to a portion of the exposed third wiring layer 14,P3 (P3 may be chip mounting surface, ¶ 211), wherein the component includes at least one of an active component or a passive component (chip, ¶ 211).

Allowable Subject Matter
Claims 18-20 are allowed.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior art does not disclose, alone or in combination along with, the limitations of the independent claim 18 or dependent claim 4 reciting a groove extending inside a portion of the first insulating layer around the stopper layer below the bottom surface of the cavity.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0271266 A1 teaches (FIG. 1) a chip 124 mounted into a cavity of the core substrate 102 with a solder layer 126.
US 2008/0230892 A1 teaches (FIG. 2) a chip 60 mounted into a cavity 301 of the substrate 50 with an adhesive layer 24a
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815